Name: Commission Regulation (EEC) No 578/86 of 28 February 1986 introducing a charge on maize exported from Spain
 Type: Regulation
 Subject Matter: Europe;  taxation;  plant product
 Date Published: nan

 No L 57/20 Official Journal of the European Communities 1 . 3 . 86 COMMISSION REGULATION (EEC) No 578/86 of 28 February 1986 introducing a charge on maize exported from Spain THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, and in particular Article 90 ( 1 ) thereof, Whereas Spain consumes more maize than it grows ; whereas this deficit must be covered from imports ; Whereas the national arrangements applicable in Spain until 28 February 1986 involve a price for imported maize lower than that resulting from the Community rules applicable from 1 March 1986 onwards ; whereas this situ ­ ation has in recent months led to an increase in imports designed to take advantage of Spanish arrangements which are still more favourable than the Community arrangements ; Whereas there is a danger that maize imported into Spain before 1 March 1986 may be re-exported to the Commu ­ nity as constituted at 31 December 1985, to Portugal or to third countries ; whereas, in view of the supply situation, such operations must rank as deflection of trade and may interfere with competition ; Whereas the market prices for maize in Spain exceed the price to be paid for maize imported into that country ; whereas a charge on maize exported from Spain should therefore be levied at this stage until the end of the 1985/86 marketing year ; whereas the amount of the charge should be calculated on the basis of the difference between the Community threshold price in February 1986 minus the accession compensatory amount and the price on entry into Spain of imported maize valid for the same month ; Whereas, however, such a charge is not justified where no export refund is fixed for maize ; whereas, in these circumstances, the constitution of the security of the same amount as that of the charge will suffice to achieve the objective sought ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals , HAS ADOPTED THIS REGULATION : Article 1 1 . On acceptance of the declaration of export from Spain to a third country, Portugal or a Member State of the Community as constituted at 31 December 1985 of maize , falling within subheading 10.05 B of the Common Customs Tariff, a charge shall be made for any operation carried out between 1 March 1986 and the end of the 1985/86 marketing year. 2 . The amount of the charge per tonne shall be the difference between the threshold price for maize in February 1986 minus the accession compensatory amount applicable on 1 March and the entry price in Spain for this type of cereal in February 1986 . The threshold price and the accession compensatory amount shall be converted into pesetas on the basis of the representative rate applicable on 1 March 1986 . 3 . Notwithstanding paragraphs 1 and 2, where no export refund is set for maize, the exporter shall lodge, on acceptance of the declaration of export, a security of an amount equal to that of the charge provided for in para ­ graph 2. This security shall be released when the operator provides proper evidence that the merchandise exported has been released for consumption in a third country. Article 2 This Regulation shall enter into force on 1 March 1986 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 28 February 1986 . For the Commission Frans ANDRIESSEN Vice-President